          Case 1:20-cv-04420-PAE Document 37 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                         20 Civ. 4420 (PAE)
    IN RE HEBRON TECHNOLOGY CO., LTD
    SECURITIES LITIGATION                                                      ORDER



PAUL A. ENGELMAYER, District Judge:

        On December 21, 2020, defendants filed a motion to dismiss the complaint under

Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21

days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of

course. Additionally, under Rule 15(a)(2), a plaintiff may amend the complaint with written

leave of Court.

        As set forth in the Court’s prior scheduling order, see Dkt. 26 at 1 & n.1, it is hereby

ORDERED that plaintiff shall file any amended complaint by January 20, 2021. No further

opportunities to amend will ordinarily be granted. If plaintiff does amend, by February 19, 2021,

defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) submit a letter to the

Court, copying plaintiff, stating that they rely on the previously filed motion to dismiss.1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by January 20, 2021. Defendants’ reply, if any, shall be

served by February 19, 2021. At the time any reply is served, the moving party shall supply the

Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.


1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due by March 12, 2021, and defendants’ reply, if any, will be due by
March 19, 2021.
         Case 1:20-cv-04420-PAE Document 37 Filed 12/22/20 Page 2 of 2




       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.


                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 22, 2020
       New York, New York




                                                 2
